DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“actuating elements” (Claim 1 Line 14)
Previously the recitation was directed to a single actuating element which is shown in the originally filed drawings as element 5 in Figs. 1 and 3. The drawings do not show more than one actuating element, as recited in the new claim language due to the plural use of “actuating elements”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 3-19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 Line 14: The recitation “all of the actuating element” is new matter. Applicant’s originally filed disclosure only describes a single “actuating element 5”. This can also be seen clearly in Figs. 1 and 3.
Claims 3-19 are rejected due to their dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 Line 14: The recitation “all of the actuating elements” is indefinite. Previously “actuating element” was recited in the singular sense (Claim 1 Line 4), but is now being recited in a plural sense. Accordingly, it is unclear if the claim requires at least two actuating elements, or only a single actuating element.
Claims 3-19 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piltingsrud (US 5,813,171) in view of Goldowsky (US 4,310,930).
Regarding claim 1, Piltingsrud discloses an actuator (see Fig. 5) for automotive applications (the Examiner notes that “for automotive applications” is recited as an intended use, providing no structural limitations, and is accordingly being given no patentable weight1), the actuator comprising:

An actuating element (27b’).
A powertrain (36’, 27a’), wherein the actuating element is acted upon indirectly or directly by the electric motor via the powertrain at an output of the powertrain (see Fig. 5).
Wherein the powertrain includes an Evoloid output gear (27a’) having Evoloid toothing (see Col. 9 Lines 9-10, stating that the gears can be Evoloid gears; see also Col 8 Lines 38-65, disclosing that the gears are the gear reducing train; see also Col. 3 Lines 37-50, disclosing that the gear reducing train includes gears 27-32, and that gear 36 engages with gear 27, and accordingly gears 27-32 and 36 would all have Evoloid toothing), wherein the Evoloid pinion of the drive shaft has Evoloid toothing (see Col. 9 Lines 9-10, stating that the gears can be Evoloid gears; see also Col 8 Lines 38-65, disclosing that the gears are the gear reducing train; see also Col. 3 Lines 37-50, disclosing that the gear reducing train includes gears 27-32, and that gear 36 engages with gear 27, and accordingly gears 27-32 and 36 would all have Evoloid toothing) which meshes with the Evoloid toothing of the Evoloid output gear at an input of the powertrain (see Fig. 5). Wherein the Evoloid pinion is formed on a spigot (see Fig. 4, showing a residual portion of the spigot as 36’).

Piltingsrud does not disclose that the electric motor, the drive shaft, and the actuating elements are arranged on the same side of a rotational plane of the Evoloid output gear, but rather that the electric motor is located on the opposite side. However, Goldowsky, teaches in a similar actuator using a gear train, providing an electric motor (28), a drive shaft (see Fig. 1), and an actuating element (36)  arranged on a same side of a rotational plane of an Evoloid output gear (32).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that the orientation of the motor, and accordingly which side of the rotational plane of the Evoloid output gear it is on, would be a mere matter of design choice based on the physical dimensional restrictions due to the intended installation location of the actuator. For example, having the motor on the opposite side would result in an actuator that is narrower but longer, whereas flipping the motor orientation 180 degrees would reduce the overall length of the actuator while increasing the thickness in a least one direction perpendicular to the motor’s axis of rotation.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rotate the electric motor 180 degrees in the actuator disclosed in Piltingsrud as taught in Goldowsky  as a matter of design choice based on the space 2
Regarding Claim 3, Piltingsrud further discloses the actuator according to claim 1, wherein the spigot or the Evoloid pinion is fitted as a whole onto the drive shaft of the electric motor (see Fig. 5).
Regarding Claims 4, 10, and 14 Piltingsrud does not disclose a specific transmission ratio between the Evoloid pinion and the Evoloid output gear. However, Goldowsky which is directed to a similar actuator using a gear train having Evoloid gears (see Col. 3 Lines 40-45), where the transmission ratio between the Evoloid pinion (30) and the Evoloid output gear (32) is thirty to one. Accordingly, the transmission ration of 5.0 (Claim 4), 10.0 (Claim 10), and at least 5 to 1 (Claim 14) are disclosed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in Piltingsrud with a gear ration of thirty to one between the Evoloid pinion and Evoloid output gear as taught in Goldowsky to quickly reduce the rotational speed between the Evoloid pinion and the rest of the gear train, thereby allowing the rest of the gear train to rotate at slower rotational speeds (see Col. 3 Lines 61-65).
Regarding Claim 5, Piltingsrud further discloses the actuator according to claim 1, wherein the Evoloid pinion has three teeth (see Fig. 4, showing at least three teeth, and accordingly three teeth are disclosed).
Regarding Claim 6, Piltingsrud further discloses the actuator according to claim 1, wherein the drive shaft of the electric motor and the actuating element extend parallel to one another (see Figs. 4 and 5).
Regarding Claim 7, Piltingsrud further discloses the actuator according to claim 1, wherein the powertrain has a supplementary transmission (28a, 28b, 29a, 29b) in addition to the Evoloid output gear, the supplementary transmission having Evoloid toothing at an input (28a) of the supplementary transmission (see Fig. 5; see also Col. 9 Lines 9-10, stating that the gears can be Evoloid gears; see also Col 8 Lines 38-65, disclosing that the gears are the gear reducing train; see also Col. 3 Lines 37-50, disclosing that the gear reducing train includes gears 27-32, and that gear 36 engages with gear 27, and accordingly gears 27-32 and 36 would all have Evoloid toothing).
Regarding Claim 8, Piltingsrud further discloses the actuator according to claim 7, wherein the supplementary transmission has one or more (e.g. gears 29a and 29b) further Evoloid toothing in addition to the Evoloid toothing at the input of the supplementary transmission (see Col. 9 Lines 9-10, stating that the gears can be Evoloid gears; see also Col 8 Lines 38-65, disclosing that the gears are the gear reducing train; see also Col. 3 Lines 37-50, disclosing that the gear reducing train includes gears 27-32, and that gear 36 engages with gear 27, and accordingly gears 27-32 and 36 would all have Evoloid toothing).
Regarding Claim 11, Piltingsrud does not disclose if the Evoloid output gear is angled in the actuator accordingly to claim 1. However, Goldowsky which is directed to a similar actuator using a gear train having Evoloid gears (see Col. 3 Lines 40-45) wherein the Evoloid toothing of the Evoloid output gear is obliquely angled relative to an axis of rotation of the Evoloid output gear, and wherein the Evoloid toothing of the Evoloid pinion is obliquely angled relative to an axis of rotation of the Evoloid pinion (see Col. 3 Lines 43-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in Piltingsrud with helical shaped Evoloid pinion and output gear as taught in Goldowsky to provide high reduction ratio gearing with high efficiently and long life (see Goldowsky Col. 3 Lines 43-45).
Regarding Claim 12, Piltingsrud further discloses the actuator according to claim 11, wherein the axis of rotation of the Evoloid output gear and the axis of rotation of the Evoloid pinion are parallel to each other (see Figs. 4 and 5).
Regarding Claim 13, Piltingsrud further discloses the actuator according to claim 1, wherein the Evoloid toothing of the Evoloid output gear includes more teeth as compared with a number of teeth of the Evoloid toothing of the Evoloid pinion (see Fig. 5).
Regarding Claim 17, Piltingsrud further discloses the actuator according to claim 7, wherein the supplementary transmission includes a first gear stage (27b, 28a) downstream the Evoloid pinion and the Evoloid output gear (see Fig. 5) and a second gear stage (28b, 29a) downstream the first gear stage and upstream the actuating element (see Fig. 5), at least one of the first gear stage and the second gear stage including a second Evoloid pinion and a second Evoloid output gear meshingly engageable with the second Evoloid pinion (see Col. 9 Lines 9-10, stating that the gears can be Evoloid gears; see also Col 8 Lines 38-65, disclosing that the gears are the gear reducing train; see also Col. 3 Lines 37-50, disclosing that the gear reducing train includes gears 27-32, and that gear 36 engages with gear 27, and accordingly gears 27-32 and 36 would all have Evoloid toothing).
Regarding Claim 18, Piltingsrud further discloses the actuator according to claim 17, wherein a transmission ratio between the second Evoloid pinion and the second Evoloid output gear is less than a transmission ratio between the Evoloid pinion and the Evoloid output gear upstream the second Evoloid pinion and the second Evoloid output gear (see Figs. 4 and 5, showing that based on the size of the input and output gears, the ratio between the Evoloid pinion and output gear will be greater than the second Evoloid pinion and output gear).
Regarding Claim 19, Piltingsrud further discloses the actuator according to claim 17, wherein at least one of the first gear stage and the second gear stage includes straight-toothed gears (see Figs. 4 and 5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piltingsrud (US 5,813,171) in view of Goldowsky (US 4,310,930) and Hilzinger (DE 102010003044 A1).
Regarding Claim 9, Piltingsrud does not disclose if the gears are made out of plastic. However, Hilzinger, which is directed to a similar actuator having Evoloid gearing and a powertrain (see Fig. 1), where the powertrain has a gear made out of plastic (see [0016] of the translation, disclosing that the Evoloid pinion of the powertrain can be made of plastic).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that by making the Evoloid pinion out of plastic would allow for a reduction in the weight of the overall actuator and reduce the cost of producing the actuator through cheaper materials.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make at least the Evoloid pinion of the actuator disclosed in Piltingsrud out of plastic as taught in Hilzinger to reduce the cost of manufacturing the actuator and to reduce the weight of the overall actuator.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holzberger et al. (US 2020/0003287) in view of Nau (US 9,309,813) and Sasanuma et al. (US 2017/0211699). 
 Regarding claim 1, Holzberger discloses an actuator (see Title) for automotive applications (see Abstract), the actuator comprising:
An electric motor (10) having a drive shaft (see Fig. 1) with an Evoloid pinion (13) (see [0042]).
An actuating element (2).
A powertrain (13, 14, 15), wherein the actuating element is acted upon indirectly or directly by the electric motor via the powertrain at an output of the powertrain (see Fig. 1).

Holzberger, does not disclose that a the Evoloid pinion is formed on a spigot, nor that the spacing between axes of rotation of the Evoloid pinion and the Evoloid output gear is the same as a spacing between axes of rotation of the drive shaft and the actuating element.
However, Nau which is directed to Evoloid gearing in an actuator, teaches forming an Evoloid pinion (371) on a spigot (37) and coupling the Evoloid pinion to a drive shaft (36) of an electric motor (32).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that attaching the Evoloid pinion to the drive shaft through a spigot would provide numerous benefits. For example, as shown in Fig. 1 of Nau, the Evoloid pinion has a small minimum outer diameter that is approximately the same diameter as the outer diameter of the drive shaft. The spigot allows the Evoloid pinion to have a the relatively small diameter while still being detachable from the drive shaft and electric motor, allowing for the use of stock motors, as well as easy replacement of the Evoloid pinion if it prematurely breaks (compared to a gear formed directly on the drive shaft), or likewise if the electric motor prematurely breaks.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the Evoloid pinion in the actuator disclosed by Holzberger with a spigot as taught in Nau to allow for the Evoloid pinion to be removable from the drive shaft of the electric motor, thereby allowing a stock electric motor to be used, and for allowing for 
Sasanuma, which is similarly directed to a linear actuator driving a nut through a gear train (referring to the embodiment of Fig. 10), teaches an electric motor (12), an actuating element 22, 24), a power train (see Fig. 10, showing pinion 85, and an unnumbered gear attached to nut 24). The power train having a pinion (85) on a drive shaft (12a) that meshes with an output gear (see Fig. 10, showing an unnumbered gear attached to nut 24). Where a spacing between axes of rotation of the pinion and the output gear is the same as a spacing between axes of rotation of the drive shaft and the actuating element (see Fig. 10).
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that removal of intermediate gear 14 of Holzberger (which functions as a locking unit) would reduce the overall width of the linear actuator, the weight of the actuator, and the complexity of the actuator, for applications where a locking mechanism is unnecessary. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in Holzberger with a gear train where the pinion directly drives the output gear with no intermediate gears as taught in Sasanuma to reduce the complexity, weight, and cost of manufacturing the actuator.
Regarding Claim 15, the Combination further suggests the actuator according to claim 1, wherein the actuating element includes a spindle (see Holzberger Fig. 1; see also Sasanuma Fig. 10) that is arranged along an axis of rotation of the Evoloid output gear and is configured to provide linear movement (see Holzberger Fig. 1, showing that output gear 15 is coaxial with the spindle nut 3, and accordingly is arranged along the axis or rotation; see also Sasanuma Fig. 10, showing the output gear coaxial with the spindle nut 24).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holzberger et al. (US 2020/0003287) in view of Nau (US 9,309,813), Sasanuma et al. (US 2017/0211699), and Laskovy et al. (US 2019/0063568).
Regarding Claim 16, Holzberger further discloses the actuator according to claim 15, wherein the spindle (4) is a threaded spindle (see Fig. 1) and a spindle nut (3) (see Fig. 1), and that the spindle nut is fixed to the Evoloid output gear, not that the threaded spindle is fixed to the Evoloid output gear.
However, Laskovy, which is similarly directed to linear actuators having a threaded spindle and spindle nut (see Fig. 1), teaches that the threaded spindle (22) can be fixed directly to a gear that is rotated by a pinion (20) that is parallel to the threaded spindle (see Fig. 1), with the spindle nut (24) connected to the threaded spindle at an axial end opposite an end at which the output gear (44) is fixed (see Fig. 1, showing that spindle nut would be capable of moving along the length of the threaded spindle, and can be located at an axial end opposite the end the output gear is fixed).
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that fixing the output gear to the spindle nut or the threaded spindle would be a matter of design choice influenced by the intended application and design considerations, and that such a modification would be within the skill of one having ordinary skill in the art (see Laskovy Figs. 1 and 3, showing the same linear actuator where in the Fig. 1 embodiment the threaded spindle is fixed to the output gear and in the Fig. 3 embodiment the spindle nut is fixed to the output gear, with minimal modification of the linear actuator).
Accordingly, it would have been obvious to one having ordinary skill I the art before the effective filing date of the claimed invention to fix the threaded spindle to the output gear for the actuator disclosed in Holzberger as taught in Laskovy as a matter of design choice based on the limitations of the intended application (see also MPEP 2143 (VI) (C): Rearrangement of Parts).

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
	Page 6 Lines 7-11 and Line 12-15: Applicant argues that Goldowsky (US 4,310,930) “does not employ any comparable spigot or analogous element, and there is no basis for one of ordinary skill in the art to incorporate such a spigot into Goldowsky”. Applicant argues further that neither Holzberger (US 2020/0003287) nor Sasanuma (US 2017/0211699) have a spigot either, nor would it be obvious to make such a modification. This is not persuasive. While Goldowsky is not used in the current rejection due to the claim amendments filed on 01/18/2022, the Examiner notes in the interest of compact prosecution, that providing an Evoloid pinion with a spigot, as taught in Nau (US 9,309,813), would provide numerous benefits. Mainly, the spigot allows for a smaller diameter Evoloid pinion to be detachably attached to a drive shaft of an electric motor. This means that a stock electric motor can be used, and further that it becomes easier to replace either the Evoloid pinion or the electric motor, if one were to prematurely fail, without having to replace both at the same time. This same modification could similarly be applied to Holzberger for the same advantages, as set forth above in the rejection of the claims above.
	Page 6 Lines 15-20: Applicant argues that “a person having ordinary skill in the art would not modify Holzberger to remove the intermediate gear” since “this would require a substantial rearrangement of parts due to the operation and balance of the assembly parts”. This is not persuasive. As set forth in the prior Office Action, and as set forth above in the rejection of Claim 15, removal of the intermediate gear, which is used in Holzberger as a locking gear, would substantially reduce the costs of building the actuator, since several components could be removed, for using the actuator in applications that do not require a locking mechanism for preventing movement of the actuator. No substantial rearrangement of parts would be required for this to operate, merely moving the electric motor and therefore the Evoloid pinion closer to the nut so they can make direct contact with each other, or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2111.02 (II) PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
        
        The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); Nantkwest , Inc. v. Lee, 686 Fed. App'x 864, 867 (Fed. Cir. 2017)(nonprecedential) (The court found that the preamble phrase "treating a cancer" "’require[s] lysis of many cells, in order to accomplish the goal of treating cancer’ and not merely lysing one or a few cancer cells."); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")).
        
        During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.
        
        However, a "preamble may provide context for claim construction, particularly, where … that preamble’s statement of intended use forms the basis for distinguishing the prior art in the patent’s prosecution history." Metabolite Labs., Inc. v. Corp. of Am. Holdings, 370 F.3d 1354, 1358-62, 71 USPQ2d 1081, 1084-87 (Fed. Cir. 2004). The patent claim at issue was directed to a two-step method for detecting a deficiency of vitamin B12 or folic acid, involving (i) assaying a body fluid for an "elevated level" of homocysteine, and (ii) "correlating" an "elevated" level with a vitamin deficiency. Id. at 1358-59, 71 USPQ2d at 1084. The court stated that the disputed claim term "correlating" can include comparing with either an unelevated level or elevated level, as opposed to only an elevated level because adding the "correlating" step in the claim during prosecution to overcome prior art tied the preamble directly to the "correlating" step. Id. at 1362, 71 USPQ2d at 1087. The recitation of the intended use of "detecting" a vitamin deficiency in the preamble rendered the claimed invention a method for "detecting," and, thus, was not limited to detecting "elevated" levels. Id.
        
        See also Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785 ("[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). In Poly-America LP v. GSE Lining Tech. Inc., 383 F.3d 1303, 1310, 72 USPQ2d 1685, 1689 (Fed. Cir. 2004), the court stated that "a ‘[r]eview of the entirety of the ’047 patent reveals that the preamble language relating to ‘blown-film’ does not state a purpose or an intended use of the invention, but rather discloses a fundamental characteristic of the claimed invention that is properly construed as a limitation of the claim.’" Compare Intirtool, Ltd. v. Texar Corp., 369 F.3d 1289, 1294-96, 70 USPQ2d 1780, 1783-84 (Fed. Cir. 2004) (holding that the preamble of a patent claim directed to a "hand-held punch pliers for simultaneously punching and connecting overlapping sheet metal" was not a limitation of the claim because (i) the body of the claim described a "structurally complete invention" without the preamble, and (ii) statements in prosecution history referring to "punching and connecting" function of invention did not constitute "clear reliance" on the preamble needed to make the preamble a limitation).
        2 See MPEP 2144.014 (C) Rearrangement of Parts:
        
        In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).